Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00619-CR

                                     Rudy MARTINEZ,
                                         Appellant

                                             v.
                                         The State of
                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 4957
                        Honorable Stephen B. Ables, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s judgment revoking
Appellant’s deferred adjudication is AFFIRMED.

       SIGNED October 14, 2015.


                                               _____________________________
                                               Jason Pulliam, Justice